Order filed September 23, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00840-CR
                                   ____________

                PABLO MALDONADO DEHOYOS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 461st District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 84155-CR

                                    ORDER

      On December 6, 2019, Judge Patrick Bulanek ordered the Brazoria County
District Clerk to transport a trial exhibit contained on a USB Thumb Drive to the
14th Court of Appeals upon request.

      Accordingly, the district clerk is ordered to file a playable version of State’s
Exhibit No. 5 as soon as practicable but no later than Thursday, October 1, 2020.

                                  PER CURIAM